Motion Granted in Part; Abatement Order filed August 23, 2012.




                                              In The

                             Fourteenth Court of Appeals
                                          ____________

                                     NO. 14-12-00541-CV
                                       ____________

                EFREM SEWELL AND MILO SHEPHARD, Appellant

                                                 V.

                               HARDRIDERS, INC., Appellee


                          On Appeal from the 151st District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-37278


                                  ABATEMENT ORDER

       This appeal arises from the grant of a temporary injunction. Appellee asks us to
enforce the temporary injunction and hold appellants in contempt. The supreme court has
recognized that in cases such as this it is preferable to refer the fact-finding process to the trial
court. Schultz v. Fifth Judicial District Court of Appeals at Dallas, 810 S.W.2d 738, 740 (Tex.
1991). Accordingly, we issue the following order:

       We ORDER the trial court to hold a hearing on appellee’s motion to enforce the
temporary injunction and make such findings as are necessary. The trial court shall see
that a record of the hearing is made, shall make any findings necessary, and shall order the
trial clerk to forward a transcribed record of the hearing. The trial court’s findings, if any,
shall be included in a supplemental clerk’s record to be filed with this court on or before
September 20, 2012.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court's
findings and recommendations are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
Court’s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.

       It is so ORDERED.



                                       PER CURIAM